The Judge

charged the jury that the main question was, whether the offense was murder or manslaughter in the second degree. Murder was effecting death with intention to kill. Manslaughter in the second degree was effecting death in a cruel and unusual manner, without an intention to kill.
The only facts in the case from which the jury might infer an intention to Mil, was the returning to the deceased after he was prostrate, and then perpetrating the violence, and Ms having twice said he hoped he had killed Mm, but whether that was merely the ebullition of a drunken man in Ms passion, or the utterance of a premeditated design to effect death, was for the jury to consider, but it would not do for the jury to convict for murder unless they were clearly satisfied there was such premeditated design.
The verdict was, guilty of manslaughter in the second degree.